Name: Commission Implementing Regulation (EU) 2017/218 of 6 February 2017 on the Union fishing fleet register
 Type: Implementing Regulation
 Subject Matter: fisheries;  documentation;  information technology and data processing;  economic geography
 Date Published: nan

 9.2.2017 EN Official Journal of the European Union L 34/9 COMMISSION IMPLEMENTING REGULATION (EU) 2017/218 of 6 February 2017 on the Union fishing fleet register THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulation (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Article 24(4) thereof, Whereas: (1) The Union fishing fleet register is a necessary tool for implementing the rules of the Common Fisheries Policy. That register should contain all Union fishing vessels. (2) Currently the rules governing the national fishing fleet registers and the Union fishing fleet register are laid down in Commission Regulation (EC) No 26/2004 (2). (3) Member States should record the information on ownership, on vessel and gear characteristics and on the activity of Union fishing vessels flying their flag and submit to the Commission such information in accordance with Article 24(1) of Regulation (EU) No 1380/2013. The Commission should maintain a Union fishing fleet register containing the information received from the Member States. (4) The Member States are responsible for the accuracy of the information contained in the national fishing fleet register. To this end the Members States should constantly monitor the quality of such information and ensure that it is regularly updated and can be checked at any time by the Commission through specific queries. (5) The processing by the Member States' competent authorities of personal data included in the national fishing fleet registers is subject to Union law rules on the protection of individuals with regard to the processing of personal data and on the free movement of such data, in particular Directive 95/46/EC of the European Parliament and of the Council (3), and to the relevant national implementing legislation. The characteristics and external marking recorded in the register kept by each Member State should be specified in accordance with Council Regulation (EEC) No 2930/86 (4) and Commission Implementing Regulation (EU) No 404/2011 (5). (6) In order to monitor the activities of vessels between Member States and to ensure an unequivocal link between the information contained in the Union fishing fleet register and the data from other information systems relating to fishing activities, a unique identification number should be allocated to each Union fishing vessel, which under no circumstances may be reassigned or altered. (7) To ensure the effective application of this Regulation it is appropriate to introduce new tools and procedures in order to simplify further data management between Member States and the European Commission and to guarantee access to updated data more frequently. (8) For the management of the capacity of fishing fleets and their activity, the Union fishing fleet register should be made available to Member States in its entirety and to the public in a limited version. This limited version should exclude personal data in order to protect such data but include fishing vessels identifiers for the purposes of strengthening access to and transparency of information for the public. (9) Processing of personal data in the framework of this Regulation by the Union institutions and bodies and access by the Member States to the information in the Union fishing fleet register is subject to Union law on the protection of individuals with regard to the processing of personal data and on the free movement of such data, in particular Regulation (EC) No 45/2001 of the European Parliament and of the Council (6) in particular as regards the requirements of confidentiality and security of processing, the transfer of personal data from the national systems of Member States to the Commission, the lawfulness of processing, and the rights of data subjects to information, access to and rectification of their personal data. (10) The new tool for data exchanges developed by the Commission should be used for all electronic data exchanges. (11) As Article 24(2) of Regulation (EU) No 1380/2013 provides that Member States send to the Commission the information on ownership and on vessel and gear characteristics of Union fishing vessels flying their flag, those data should also be included in this Regulation. (12) Regulation (EC) No 26/2004 should be repealed. (13) Sufficient time should be given to Member States to adapt their national registers to the new data requirements laid down in this Regulation. (14) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation: (a) lays down the obligations of the Commission for establishing and maintaining the Union fishing fleet register; (b) lays down the obligations of Member States regarding the collection and validation of data in their national fishing fleet register and the transmission of those data to the Commission; (c) determines the minimum information on vessel characteristics and activity which must appear in the national fishing fleet registers. Article 2 Definitions For the purposes of this Regulation the following definitions shall apply: (a) fishing vessel means any vessel as defined in the Article 4 paragraph 1(4) of Regulation (EU) No 1380/2013; (b) Union fishing vessel means: a fishing vessel as defined in the Article 4 paragraph 1(5) of Regulation (EU) No 1380/2013; (c) Union fishing fleet means all Union fishing vessels flying the flag of a Member State and registered in the Union; (d) aquaculture vessel means a vessel equipped exclusively for harvesting, transport, handling and/or landing of aquaculture products; (e) event means any entry to or exit from the fleet of a vessel or change in one of its characteristics as listed in Annex I; (f) transmission means a digital transfer of one or more events between the Member States and the Commission; (g) Transportation layer means the electronic network for fisheries data exchanges as made available by the Commission to all Member States and the body designated by it to exchange data in a standardised way; (h) census date means the date on which the first event has been communicated by a Member State to the Commission, as laid down in Annex II; (i) snapshot means the list of events recorded for vessels in the fishing fleet register of a Member State in a defined period of time; (j) legal owner means any natural or legal person that appears on the vessel's registration documents as having the legal title of ownership of the vessel; (k) operator means a natural or legal person as defined in Article 4(19) of Council Regulation (EC) No 1224/2009 (7); (l) common fleet register (CFR) number means the unique identification number of the vessel in the Union fishing fleet, irrespective of any national fishing fleet numbers; (m) personal data means any information relating to an identified or identifiable natural person as defined in Article 2(a) of Regulation (EC) No 45/2001; (n) national fishing fleet register means the register which each Member State keeps of all the fishing vessels flying its flag; (o) Union fishing fleet register means the register, kept by the Commission, containing information on all Union fishing vessels. Article 3 Scope This Regulation shall apply to all Union fishing vessels except aquaculture vessels and blue fin tuna traps. Article 4 Use of the Union fishing fleet register The data from the Union fishing register shall be used for the application of the rules of the common fisheries policy. Article 5 Data collection in the national fishing fleet register Each Member State shall collect, validate and record without delay in the national fishing fleet register the data referred to in Annex I. Article 6 Data submission 1. The Member States shall submit to the Commission any event concerning fishing vessels introduced in the national fishing fleet register no later than at the end of the working day when the event has been fully registered. 2. If the relevant event is a correction of earlier data, all events concerning that vessel since the census date or its first entry into the national fishing fleet register shall be transmitted to the Commission. 3. Event data shall be submitted to the Commission in accordance with Article 9. 4. The Commission shall verify the correctness of the submission received and register the events in the Union fishing fleet register if the submission complies with requirements of Article 9. Otherwise the submission shall be rejected. In that case, the Commission shall notify its observations to the Member State, which shall make the necessary changes in the national fishing fleet register not later than three national working days following the date of notification by the Commission. Article 7 Snapshots 1. The Commission may request at any time a snapshot to any Member State. 2. The creation of a snapshot shall be fully automated. 3. Data shall be submitted to the Commission in accordance with Article 9. 4. The Commission shall verify the correctness of the snapshot received and shall replace the vessel data present in the Union fishing fleet register, if the submission complies with requirements of Article 9. Otherwise, the snapshot shall be rejected. In that case the Commission shall notify its observations to the Member State, which shall make the necessary changes in the national fishing fleet register not later than five national working days following the date of the notification by the Commission. Article 8 Common fleet register number 1. Member States shall assign a common fleet register (CFR) number to any fishing vessel which enters in the Union fishing fleet for the first time. 2. The CFR number shall not be altered during the period in which the fishing vessel belongs to the Union fishing fleet, even if the vessel is transferred to another Member State. 3. The CFR number shall not be reassigned to another vessel. If a fishing vessel is exported outside the Union and re-imported back into a Member State, the fishing vessel shall be reassigned the same CFR number. 4. The CFR number shall be included in all transmissions of data between the Member State and the Commission concerning the fishing vessel. Article 9 Standards for data exchange between the Commission and the Member States 1. Data shall be transmitted between the Commission and the Member States based on the United Nations Centre for Trade Facilitation and Electronic Business (UN/CEFACT) standards available on the Master Data Register page of the European Commission Fisheries website. 2. All transmissions shall be fully automated and immediate, using the transportation layer. 3. Member States shall use the implementation document FLUX Vessel Implementation Document available on the European Commission fisheries website to ensure exchange of messages. 4. Amendments to standards and to the implementation document shall be decided by the Commission in concert with Member States. Article 10 Access to vessel data 1. Member States shall have access to the information contained in the Union fishing fleet register. Such access may be granted through a user interface of an application provided by the Commission or a web service. 2. The public shall have access to a limited version of the Union fishing fleet register which shall not contain personal data. Article 11 Personal data The processing, management and use of data collected under this Regulation which contain personal data shall comply with Directive 95/46/EC and Regulation (EC) No 45/2001. Article 12 Repeal Regulation (EC) No 26/2004 is repealed. Article 13 Entry into force This Regulation shall enter into force on 1 February 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22. (2) Commission Regulation (EC) No 26/2004 of 30 December 2003 on the Community fishing fleet register (OJ L 5, 9.1.2004, p. 25). (3) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (4) Council Regulation (EEC) No 2930/86 of 22 September 1986 defining characteristics for fishing vessels (OJ L 274, 25.9.1986, p. 1). (5) Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (OJ L 112, 30.4.2011, p. 1). (6) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (7) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). ANNEX I Definition of data and description of a registration Name of data Definition and comments Compulsory (C)/Compulsory if (CIF)/Optional (O) (7) Country of registration Member State in which vessel is registered for fishing pursuant to Regulation (EU) No 1380/2013 Always the reporting Member States  code (6) C CFR Unique identification number of a fishing vessel in the Union ISO-3 code of the Member State followed by an identifying series (nine characters). Where a series has fewer than nine characters, additional zeros must be inserted on the left hand side C UVI Unique Vessel Identifier (IMO number) pursuant to Regulation (EU) No 404/2011 CIF Event Code (6) identifying the type of event reported C Date of event (1) Date on which event occurred C Registration number The registration number given by the Member State O External marking Pursuant to Regulation (EU) No 404/2011 CIF Name of vessel The name of the fishing vessel registered in the national register C Place of registration Code (6) identifying the place (mainly a port) where the vessel is registered CIF IRCS International radio call sign CIF IRCS indicator Vessel with an international radio on board  code (6) C Licence indicator Vessel with a fishing licence according to Article 6 of Regulation (EC) No 1224/2009 and Article 3 of Regulation (EU) No 404/2011  code (6) CIF VMS indicator Vessel Monitoring System  code (6). Vessel with a satellite monitoring system in accordance with Article 9 of Regulation (EC) No 1224/2009 and Articles 18-28 of Regulation (EU) No 404/2011 CIF ERS indicator Vessel with an Electronic Reporting (logbook) System in in accordance with Article 15 of Regulation (EC) No 1224/2009 and Articles 29 and following of Regulation (EU) No 404/2011  code (6) CIF AIS indicator Vessel with an Automatic Identification System in accordance with Article 10 of Regulation (EC) No 1224/2009  code (6) CIF MMSI Maritime Mobile Service Identity O Vessel Type In accordance with the International Standard Statistical Classification of Fishery Vessels (ISSCFV)  code (6) CIF Main fishing gear (2) In accordance with the International Standard Statistical Classification of Fishing Gear (ISSCFCG)  code (6) C Subsidiary fishing gear (3) In accordance with the International Standard Statistical Classification of Fishing Gear (ISSCFCG)  code (6) C LOA Length Over All in metres, defined in accordance with Regulation (EEC) No 2930/86 CIF LBP Length Between Perpendiculars in metres, defined in accordance with Regulation (EEC) No 2930/86 CIF Tonnage GT In GT, defined in accordance with Regulation (EEC) No 2930/86 CIF Other tonnage In tonnes according to the Oslo Convention or in accordance with a definition to be laid down by the Member State CIF GTs In GT, an increase in tonnage permitted on ground of safety (historical data). CIF Power of main engine In kW, in accordance with Regulation (EEC) No 2930/86 C Power of auxiliary engine In kW. Includes all installed engine power not included under the heading Power of main engine C Hull material Material of the hull  code (6) C Date of entry into service In accordance with Regulation (EEC) No 2930/86 C Segment Code (6) C Country of importation/exportation Code (6) CIF Type of export Code (6) CIF Public aid Code (6) CIF Date of construction Date when the construction has started. CIF For contacts/legal owner (4) Name Natural person: name, first name Legal person: name CIF Legal Person Indicator Y for a legal person, N for a natural person  code (6) O Street (5) Street name and box CIF PO box (5) Post-office box O City (5) City name O Post code (5) Post code O Country (5) Country  code (6) O Phone number International phone number O Fax number International fax number O Email address Email address O Nationality Nationality of the contact  code (6) O IMO company identifier IMO unique company and registered legal owner Identification number O For contacts/operator (4) Name Natural person: name, first name Legal person: name CIF Legal Person Indicator Y for a legal person, N for a natural person  code (6) O Street (5) Street name and box CIF PO box (5) Post-office box O City (5) City name O Post code (5) Post code O Country (5) Country  code (6) O Phone number International phone number O Fax number International fax number O Email address Email address O Nationality Nationality of the contact  code (6) O IMO company identifier IMO unique company and registered legal owner Identification number O (1) In the case of a fleet census, this is the date of the census in the Member State (Annex II). For all other types of event, the date of the official document recording the event must be notified. (2) Fishing gear considered to be the one most frequently used on board the vessel for a fishing period of a year or for a fishing campaign. (3) Up to five gears may be declared. (4) Up to five contacts may be registered. (5) The address based on the street, PO box, city, post code and country must be sufficiently clear for the fleet contact to be contacted. (6) Codes (or appropriate references) are listed on the Master Data Register (MDR) of the Commission Fisheries website: http://ec.europa.eu/fisheries/cfp/control/codes/index_en.htm (7) Detailed rules are available in the Vessel Implementation Document on the Master Data Register (MDR) of the Commission Fisheries website: http://ec.europa.eu/fisheries/cfp/control/codes/index_en.htm ANNEX II Date of census fixed by country BEL, DNK, FRA, GBR, PRT 1.1.1989 NLD 1.9.1989 DEU, ESP 1.1.1990 IRL 1.10.1990 ITA 1.1.1991 GRC 1.7.1991 SWE, FIN 1.1.1995 CYP, EST, LTU, LVA, MLT, POL, SVN 1.5.2004 BGR, ROM 1.1.2007 HRV 1.7.2013 Member States acceding after 1 July 2013 Accession date FRA  Mayotte Any dates from 1.1.2014 onwards (1) (1) Pursuant to Council Regulation (EU) No 1385/2013 of 17 December 2013 amending Council Regulations (EC) No 850/98 and (EC) No 1224/2009, and Regulations (EC) No 1069/2009, (EU) No 1379/2013 and (EU) No 1380/2013 of the European Parliament and of the Council, following the amendment of the status of Mayotte with regard to the European Union (OJ L 354, 28.12.2013, p. 86).